DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites the following limitations:
at least three support members, each support member comprising at least one coupling member disposed at a first end of the support member and through which the support member is configured to be axially assembled and releasably coupled to at least two of the at least three top frame members, wherein: each top frame member is configured to be releasably coupled to a corresponding at least two of the at least three support members,

	The closest prior art of record to meeting the above limitations is the Schneider reference.  The Schneider reference does not disclose three support members each configured to be axially assembled and releasably coupled to at least two of the plurality of top frame members.  Both the front support members  72 and both  the rear section support members 76 are integral with just top frame sections 264.    The  support members in Schneider are integrally coupled to only one portion of the top frame members not at least two of the at least three top frame members.   
	None of the other prior art of record discloses nor teaches having each support member being coupled to two of at least three top frame members.
	In summary, neither Schneider nor any of the other prior art of record alone disclose all the claim limitations of claim 1 and anticipates claim 1 under 35  USC 102; nor does Schneider nor  any of the  other prior art of record alone or in combination teach and render obvious claim 1 under 35 USC 103.

Independent claim 7 recites the following limitations:
in a disassembled state, each of the plurality of support members are independent of the plurality of top frame members.

The closest prior art of record to meeting the limitations of claim 7 is the Schneider reference.  The Schneider reference does not disclose a support member being independent of the top frame members.   The plurality of vertical support members 74/246, 74/246 and top frame section 248 are integral.  As seen in figure 13 supports 246, 246 and top frame portion 248 are one integral tube frame. 
 Schneider nor any of the other prior art of record discloses each of the plurality of support members being independent of the plurality of top frame members.
 None of the other prior art of record discloses nor teaches each of the plurality of support members being independent of the plurality of top frame members.
	In summary, neither Schneider nor any of the other prior art of record alone disclose all the claim limitations of claim 7 and anticipates claim 7 under 35  USC 102; nor does Schneider nor  any of the  other prior art of record alone or in combination teach and render obvious claim 7 under 35 USC 103.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612